Case 8:18-cr-00234-MSS-SPF Document 210 Filed 12/14/18 Page 1 of 7 PageID 887




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


   UNITED STATES OF AMERICA

   v.                                      CASE NO. 8:18-cr-234-T-35SPF

   CHRISTOPHER BRIAN COSIMANO, ET AL


                  DECEMBER 2018 JOINT STATUS REPORT

         Pursuant to the Court’s August 24, 2018 Order (Doc. 126), the United

   States of America and the defendants jointly file the following status report:

         1.     Summary of the status of the case:

         The Government alleges the following:

         The 69’ers Motorcycle Club is a nationwide 1% motorcycle club with

   chapters in New York, New Jersey, Pennsylvania, North Carolina, Florida,

   and Puerto Rico. Each of the defendants—Christopher Cosimano, Michael

   Mencher, Allan Guinto, Erick Robinson, and Cody Wesling—were members

   or prospective members of the Hillsborough County Chapter of the 69’ers,

   also known as the “Killlsborough” Chapter.

         The relationship between the 69’ers and the Outlaws Motorcycle Club

   (the predominant motorcycle club in the State of Florida) was initially cordial,

   but it soon turned hostile and outright violent. In April 2017, a group of
Case 8:18-cr-00234-MSS-SPF Document 210 Filed 12/14/18 Page 2 of 7 PageID 888




   Outlaws savagely attacked Guinto and another member of the 69’ers and stole

   their leather vests. As a result, Cosimano vowed to take the lives of two

   Outlaws as retribution for the two stolen vests. In July 2017, Cosimano and

   Guinto were involved in the shooting of James Costa, the president of the St.

   Petersburg Chapter of the Outlaws. In August 2017, Cosimano and Guinto

   burned the Outlaws St. Petersburg clubhouse to the ground. Finally, in

   December 2017, Cosimano shot and killed Paul Anderson, the president of the

   Cross Bayou Chapter of the Outlaws. Mencher, Guinto, Robinson, and

   Wesling each were involved in the planning, execution, or cover-up of

   Anderson’s murder.

          On May 22, 2018, the grand jury charged Cosimano, Mencher, Guinto,

   Wesling, and Robinson with various crimes of violence and firearms offenses

   related to the attempted murder of James Costa and the murder of Paul

   Anderson. Doc. 1. Robinson and Mencher were also charged with a drug

   trafficking crime. Id.

          On July 31, 2018, the grand jury returned a superseding indictment that

   specified the prong of the Florida murder statute referenced in Counts One

   and Two, and added the special findings necessary to seek a capital sentence.

   Doc. 79. On September 25, 2018, the grand jury returned a second

   superseding indictment further specifying the murder statute underpinning




                                          2
Case 8:18-cr-00234-MSS-SPF Document 210 Filed 12/14/18 Page 3 of 7 PageID 889




   Counts One and Two. Doc. 136. All defendants waived arraignment on the

   second superseding indictment. See Docs. 141, 142, 143, 152, 163.

          The second superseding indictment charges Cosimano, Mencher,

   Guinto, and Wesling with offenses that carry the possibility of capital

   punishment. Doc. 136. On October 23, 2018, the Attorney General authorized

   and directed the United States Attorney’s Office for the Middle District of

   Florida not to seek capital punishment as to any defendant. Doc. 175.

          This case has been placed on the Court’s March and April 2019 trial

   calendars. Doc. 71, p. 2.

          2.      Possibility of a plea agreement as to the defendants:

          Guinto intends to plead guilty. It is not yet clear whether any other

   defendant will resolve his case short of trial.

          3.      Number of days required for trial, for government’s
                  case-in-chief:

          At this stage in the proceedings, the United States believes that its case-

   in-chief would take approximately three weeks to present.

          4.      Pending motions, dates on which they were filed, and whether
                  they are ripe for determination:

          There are seven pending motions (Docs. 81, 85, 135, 144, 145, and two

   motion under seal1), all of which are ripe for determination. Additionally,


          1
              The United States is unable to provide docket numbers for the filings


                                            3
Case 8:18-cr-00234-MSS-SPF Document 210 Filed 12/14/18 Page 4 of 7 PageID 890




   Counsel for Robinson anticipates filing an unopposed motion for an in-person

   status conference to address a trial-date certain, which will enable him to seek

   the protection necessary to prevent conflicting trial obligations.

         On August 3, 2018, Wesling and Mencher each filed a motion to sever

   his trial from that of all other defendants (Docs. 81, 85). The United States

   filed its opposition to each defendant’s motion for severance on August 13,

   2018. Docs. 97, 100. The two severance motions (Docs 81 and 85) are ripe

   for determination.

         On September 21, 2018, Wesling filed a motion for discovery of

   information regarding the jury venire (Doc. 135), which Mencher (Docs. 151,

   162) and Cosimano (Docs. 157, 177) adopted. The United States filed its

   partial opposition to the motion on October 5, 2018. Doc. 147. Wesling filed a

   reply thereto on October 17, 2018. Doc. 170. On November 1, 2018, United

   States Magistrate Judge Sean P. Flynn issued a report and recommendation

   that the Court grant in part and deny in part Wesling’s motion. Doc. 184.

   Objections to the report and recommendation were due on November 15,

   2018. None were filed. This motion for discovery of jury venire information

   (Doc. 135) is, therefore, ripe for determination.




   under seal, because they have been sent to the United States without docket
   numbers, and the United States’ request for docket numbers was declined.


                                           4
Case 8:18-cr-00234-MSS-SPF Document 210 Filed 12/14/18 Page 5 of 7 PageID 891




         On October 3, 2018, Wesling filed two motions to dismiss the

   indictment: one for duplicity (Doc. 144), which Mencher (Docs. 155, 166) and

   Cosimano (Docs. 158, 167) adopted, and one for failure to state a claim (Doc.

   145), which Mencher (Docs. 154, 166) and Cosimano (Docs. 159, 167)

   adopted. The United States’ filed its responses to the motions to dismiss on

   October 15, 2018. Docs. 168, 169. The two motions to dismiss (Docs. 144

   and 145) are, therefore, ripe for determination.

         Wesling filed under seal a motion to compel information related to

   confidential informants on October 30, 2018. The United States filed its

   response on November 13, 2018. This motion to compel is ripe for

   determination.

         On December 10, 2018, defense counsel filed under seal a motion

   relating to case budgeting. The budget motion is also ripe for determination.

         5.     Potential speedy trial problems:

         There are no speedy trial problems. The Court has found that the ends

   of justice outweigh the interests of the defendants and of the public in a speedy




                                           5
Case 8:18-cr-00234-MSS-SPF Document 210 Filed 12/14/18 Page 6 of 7 PageID 892




   trial (Doc. 59, p. 2) and has placed this case on its April and May trial

   calendars (Doc. 72, p. 2).

                                                  Respectfully submitted,

                                                  MARIA CHAPA LOPEZ
                                                  United States Attorney


                                       By:       /s/ Natalie Hirt Adams
                                                 Natalie Hirt Adams
                                                 Assistant United States Attorney
                                                 United States Attorney No. 141
                                                 400 North Tampa Street, Suite 3200
                                                 Tampa, Florida 33602
                                                 (813) 274-6000 – telephone
                                                 (813) 274-6220 – facsimile
                                                 E-mail: natalie.adams@usdoj.gov




                                             6
Case 8:18-cr-00234-MSS-SPF Document 210 Filed 12/14/18 Page 7 of 7 PageID 893




   U.S. v. Christopher Cosimano, et al.                Case No. 8:18-cr-234-T-35SPF

                            CERTIFICATE OF SERVICE

          I hereby certify that on December 14, 2018, I electronically filed the

   foregoing with the Clerk of the Court by using the CM/ECF system which

   will send a notice of electronic filing to the following:

      Jervis Wise, Esq.
      Anne Borghetti, Esq.
      Benjamin Stechschulte, Esq.
      Jeff Brown, Esq.
      T. Todd Doss, Esq.




                                        By:       /s/ Natalie Hirt Adams
                                                  Natalie Hirt Adams
                                                  Assistant United States Attorney
                                                  United States Attorney No. 141
                                                  400 North Tampa Street, Suite 3200
                                                  Tampa, Florida 33602
                                                  (813) 274-6000 – telephone
                                                  (813) 274-6220 – facsimile
                                                  E-mail: natalie.adams@usdoj.gov




                                              7
